—Appeal from an order of Supreme Court, Oswego County (Elliott, J.), entered September 5, 2002, which, inter alia, determined that petitioner is entitled to an exemption from real property taxes pursuant to RPTL 420-a (1) (a).
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding to challenge respondents’ assessments of its airplane hangar, located in respondent Town of Volney, for the tax years 1999-2000 through 2002-2003. Supreme Court properly determined that petitioner is entitled to an exemption from real property taxes pursuant to RPTL 420-a (1) (a). Petitioner met its burden of demonstrating its entitlement to that exemption by establishing that it is organized and conducted exclusively for educational purposes and that the property is used exclusively for those purposes (see 420-a [1] [a]; Matter of Symphony Space v Tishelman, 60 NY2d 33, 36-39 [1983]; see generally Matter of New York Botanical Garden v Assessors of Town of Washington, 55 NY2d 328, 334). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.